In the

     United States Court of Appeals
                   For the Seventh Circuit
                      ____________________ 
No. 12‐2532 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

BETTY PHILLIPS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 11 CR 34 — James B. Zagel, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 12, 2014 — DECIDED MARCH 14, 2014 
                 ____________________ 

    Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
     FLAUM,  Circuit  Judge.  Betty  Phillips  and  her  husband 
Wayne perpetrated a  tax fraud scheme  in  2009  and  2010, in 
which they filed tax returns claiming that they had overpaid 
the IRS and were entitled to more than $800,000 in refunds. 
In  response  to  one  of  these  tax  returns,  the  IRS  issued  a  re‐
fund  check  for  about  $350,000,  which  the  couple  cashed.  A 
jury convicted both of them. This appeal concerns only Betty 
Phillips. She challenges her conviction, arguing that the dis‐
2                                                         No. 12‐2532 

trict  court  improperly  admitted  evidence,  and  that  the  gov‐
ernment  constructively  amended  the  indictment  and  violat‐
ed her right against self‐incrimination. We affirm. 
                           I. Background 
     In 2009 and 2010, Betty and Wayne Phillips perpetrated a 
partly  successful  tax  fraud  scheme.  For  tax  year  2008,  they 
submitted  two  tax  returns  to  the  IRS.  They  submitted  the 
first  return  in  March  2009  on  behalf  of  a  Betty  Jean  Phillips 
Trust. Mrs. Phillips signed this tax return, and she was listed 
as  the  trustee.  This  trust  claimed  income  of  $47,997.  The 
couple filed the second return in April on behalf of a Wayne 
Phillips Trust. Wayne Phillips signed this tax return, but Bet‐
ty Phillips was again listed as the trustee. This return report‐
ed income of $1,057,585. Both returns claimed that all of the 
trusts’  income  had  gone  to  pay  fiduciary  or  trustee  fees, 
which meant that the trusts had no taxable income. Accord‐
ingly, the returns claimed that the trusts had overpaid feder‐
al  taxes  and  were  entitled  to  refunds.  For  2008,  the  Wayne 
Phillips  Trust  claimed  a  refund  of  $352,528,  and  the  Betty 
Phillips Trust claimed $15,999. In May 2009, the IRS issued a 
refund  check  for  $352,528.  The  check  was  made  out  to 
“Wayne  Phillips,  Betty  Jean  Phillips—TTEE.”  (TTEE  stands 
for  trustee.)  That  month,  Mr.  and  Mrs.  Phillips  both  en‐
dorsed the check and deposited it into a joint bank account. 
    These tax returns were fraudulent. The IRS had no record 
of any taxes being paid by these trusts. On December 3, 2009, 
the IRS served summonses on Mr. and Mrs. Phillips, requir‐
ing them to give testimony and produce documents. During 
the rest of the month, the couple withdrew from their bank 
account  the  $244,137  remaining  from  their  refund  proceeds 
by making withdrawals from thirteen different locations. 
No. 12‐2532                                                                    3 

    The couple followed the same strategy for tax year 2009. 
In  April 2010, Wayne  Phillips filed  a  2009 tax return  on be‐
half of the Wayne Phillips Trust, this time naming himself as 
trustee. This return listed income of $1,056,000 and claimed a 
$352,000 refund. Betty Phillips changed her name to Samara 
Beth El Bey and submitted a return in April on behalf of the 
Samara Beth El Bey Trust. She again listed herself as trustee. 
(For simplicity, we will refer to both returns in her name as 
“the  Betty  Phillips  Trust  returns.”)  This  return  claimed  in‐
come of $441,000 and sought a refund of $147,000. 
    The IRS never paid refunds to the Betty Phillips Trust for 
2008  or  2009,  nor  to  the  Wayne  Phillips  Trust  for  2009.  The 
IRS has no record of either Mr. or Mrs. Phillips inquiring in‐
to the status of the refunds when the checks were not sent. 
    Betty and Wayne Phillips were indicted in early 2011 and 
both  proceeded  to  trial  pro  se.  A  jury  convicted  Betty  Phil‐
lips of conspiracy to defraud the government with respect to 
claims in violation of 18 U.S.C. § 286, and of knowingly mak‐
ing a false claim to the government in violation of 18 U.S.C. 
§ 287.1 The district court sentenced her to forty‐one months’ 
imprisonment and ordered her to pay (jointly with her hus‐
band) $352,528 in restitution. She appealed. 
                                         II. Discussion 
     A. Constructive amendment 
   Betty  Phillips  argues  that  the  government  violated  the 
Grand  Jury  Clause  of  the  Fifth  Amendment  by  introducing 

                                                 
1 Wayne Phillips was also convicted of these two counts and of another 

violation  of 18  U.S.C. § 287.  He  appealed  as  well,  but  we  dismissed  his 
appeal for failure to prosecute after he did not file an opening brief. 
4                                                       No. 12‐2532 

evidence that invited the jury to convict her on different ba‐
ses than those set forth in the indictment. She neither object‐
ed  below  to  any  relevant  statement  by  the  government  nor 
raised  the  issue  of  constructive  amendment  to  the  indict‐
ment, so we review only for plain error. United States v. Pres‐
bitero, 569 F.3d 691, 698 (7th Cir. 2009). For Betty Phillips to 
prevail  on  a  constructive  amendment  argument  on  plain‐
error review, she must demonstrate that she probably would 
have been acquitted if not for the amendment. Id. 
     A constructive amendment of an indictment occurs when 
the evidence at trial “goes beyond the parameters of the in‐
dictment  in  that  it  establishes  offenses  different  from  or  in 
addition to those charged by the grand jury.” United States v. 
Pigee,  197  F.3d  879,  886  (7th  Cir.  1999)  (citation  omitted). 
Such an amendment violates the Fifth Amendment and can 
occur  during  the  government’s  presentation  of  evidence, 
through  faulty  jury  instructions,  or  both.  Id.  However,  “not 
all  variations  in  proof  that  contradict  or  supplement  verbi‐
age  in  the  indictment  rise  to  the  level  of  constructive 
amendments.”  Id.  (citation  omitted).  Instead,  the  crime 
charged  in  the  indictment  must  be  “materially  different  or 
substantially  altered  at  trial,  [so  that]  it  is  impossible  to 
know  whether  the  grand  jury  would  have  indicted  for  the 
crime actually proved.” United States v. Trenell, 290 F.3d 881, 
888 (7th Cir. 2002) (citation omitted). 
   Mrs.  Phillips  was  charged  in  counts  one  and  two  of  the 
indictment, which charged a conspiracy to defraud the gov‐
ernment and presenting a false claim, respectively. The first 
count  specifically  mentioned  the  Wayne  Phillips  Trust  re‐
turns  from  2008  and  2009,  and  the  second  mentioned  only 
the 2008 Wayne Phillips Trust return. The indictment did not 
No. 12‐2532                                                             5 

mention  the  Betty  Phillips  Trust  returns.  The  government 
introduced  all  four  tax  returns  during  trial,  however.  And 
during  closing  arguments,  the  government  contended  that 
the conspiracy in count one included all four tax returns. The 
government  argued  that  the  scheme  inherent  in  all  four  re‐
turns was the same, and that the unusual similarities among 
the  four  returns  were  proof  of  the  conspiracy.  Mrs.  Phillips 
argues  that  the  indictment  was  too  narrow  to  permit  intro‐
duction of the returns for the Betty Phillips Trust, because it 
specifically mentioned only the Wayne Phillips Trust. 
    This  argument  is  unpersuasive  because  the  indictment 
can be read naturally to include all four tax returns. The first 
sentence of the indictment describes a conspiracy to “submit 
false,  fictitious,  and  fraudulent  claims”  that  lasted  from 
March  2009  to  April  2010.  These  dates  include  the  returns 
submitted  for  both  the  Wayne  Phillips  Trust  and  the  Betty 
Phillips Trust. The fact that the Wayne Phillips Trust returns 
are mentioned in the indictment does not preclude the gov‐
ernment  from  relying  upon  extremely  similar  evidence  that 
also falls  within  the charged dates and of which Betty  Phil‐
lips clearly had notice. See Presbitero, 569 F.3d at 700 (empha‐
sizing  importance  of  notice  to  defendant  in  constructive 
amendment  context).  Therefore,  this  was  not  a  situation 
where “the proof at trial establish[ed] offenses different from 
or in addition to those charged by the grand jury.” Pigee, 197 
F.3d at 886. Indeed, “admission of evidence intricately relat‐
ed  to  the  charged  crimes  …  does  not  constructively  amend 
the  indictment.”  United  States  v.  Alhalabi,  443  F.3d  605,  614 
(7th  Cir.  2006).  This  case  is  similar  to  Alhalabi,  a  wire  fraud 
case  in  which  the  government  presented  evidence  about 
wire transfers other than the ones charged in the indictment, 
but  which  followed  the  same  fraudulent  pattern.  Id.  We 
6                                                       No. 12‐2532 

found  that  no  constructive  amendment  occurred  because 
“[t]he  government  simply  supplied  more  technical  details 
that  easily  fit  with  the  allegations  in  the  indictment.”  Id. 
Here, Betty and Wayne Phillips each submitted two returns 
that  followed  the  same  fraudulent  pattern,  and  the  Betty 
Phillips  Trust  returns  merely  supplied  “more  technical  de‐
tails” about the mechanics and depth of the conspiracy. Ac‐
cordingly,  we  reject  Mrs.  Phillips’  argument  that  the  gov‐
ernment constructively amended the indictment. 
     B. Admission of the Betty Phillips Trust tax returns 
    The government moved in limine to admit the Betty Phil‐
lips Trust returns. It argued that the returns were direct evi‐
dence of the conspiracy, or in the alternative, that they were 
admissible  pursuant  to  Federal  Rule  of  Evidence  404(b), 
which prohibits evidence of a defendant’s other acts to show 
her propensity for bad behavior, but permits such evidence 
when  offered  to  show  motive,  intent,  knowledge,  etc.  Mrs. 
Phillips objected to the admission of the returns at trial, but 
the district court summarily overruled her objection. 
    We  review  evidentiary  decisions  for  abuse  of  discretion 
and  reverse  only  for  harmful  errors.  United  States  v.  Vargas, 
689 F.3d 867, 873, 875 (7th Cir. 2012). The Betty Phillips Trust 
returns  were  direct  evidence  of  the  conspiracy.  As  noted 
above,  the  indictment charged a conspiracy  between March 
2009  and  April  2010.  It  does  not  matter  here  that  the  Betty 
Phillips Trust returns were not mentioned in the indictment, 
because they still pointed directly towards the existence of a 
conspiracy by  virtue of their  similarities to the Wayne  Phil‐
lips  Trust  returns.  “Evidence  of  overt  acts  which  occurred 
after a conspiracy was formed and which were related to the 
object  of the conspiracy is  admissible regardless  of whether 
No. 12‐2532                                                            7 

the overt acts are charged in the indictment.” United States v. 
Harris, 542 F.2d 1283, 1300 (7th Cir. 1976); accord United States 
v. Elizondo, 920 F.2d 1308, 1319 (7th Cir. 1990). Of course, di‐
rect evidence is almost always admissible, and Betty Phillips 
does  not  make  the  Rule  403  argument  that  would  be  re‐
quired  to  exclude  direct  evidence.  Thus,  she  could  prevail 
only  if  we  found—contrary  to  our  conclusion  above—that 
the  Betty  Phillips  Trust  returns  were  exclusively  404(b)  evi‐
dence and not direct evidence at all. 
    Finally, Mrs. Phillips objects to the district court’s failure 
to give a limiting instruction. This argument is unpersuasive 
for multiple reasons. Most elementally, she did not request a 
limiting  instruction below, and limiting  instructions  are not 
required until they are requested. United States v. Akinrinade, 
61  F.3d  1279,  1284  (7th  Cir.  1995).  In  sum,  the  district  court 
did not abuse its discretion in admitting the tax returns. 
    C. Betty Phillips’ right against self‐incrimination 
   IRS  Special  Agent  Gregory  Howard  served  a  summons 
on Wayne Phillips  on December 3, 2009, requesting records 
and  documentation.  Agent  Howard  testified  that  he  asked 
two other IRS agents to serve a summons on, and interview, 
Betty  Phillips.  Both  summonses  were  returned  in  the  same 
envelope  on  December  8,  he  testified.  These  dates  corre‐
sponded  to  the  couple’s  dash  to  drain  their  joint  bank  ac‐
count.  During  closing  arguments,  the  government  contend‐
ed that Betty and Wayne Phillips would not have made rap‐
id withdrawals if they had had nothing to hide. 
    Mrs. Phillips claims that the government’s questioning of 
Agent Howard commented on her silence in violation of her 
Fifth  Amendment  right  against  self‐incrimination.  She  ar‐
8                                                          No. 12‐2532 

gues  that  Agent  Howard  spoke  of  sending  agents  to  “at‐
tempt”  to  interview  her,  which  Mrs.  Phillips  claims  subtly 
implied that she had refused to speak. She did not object to 
Howard’s testimony or to the prosecutor’s statement at clos‐
ing, so  we review  only for plain error. United States v. Della 
Rose, 403 F.3d 891, 906 (7th Cir. 2005). Of course, a defendant 
has “a constitutional right to say nothing at all about the al‐
legations.” United States ex rel. Savory v. Lane, 832 F.2d 1011, 
1017  (7th  Cir.  1987).  But  the  government  violated  her  right 
only if it “manifestly intended to refer to [her] silence, or … 
[if]  the  remark  was  of  such  a  character  that  the  jury  would 
naturally  and  necessarily  take  it  to  be  a  comment  on  [her] 
silence.”  United  States  v.  Andreas,  216  F.3d  645,  674  (7th  Cir. 
2000) (citation and internal quotation mark omitted). 
    In  light  of  what  happened  at  Mrs.  Phillips’  trial,  her  ar‐
gument  is  unconvincing.  The  government’s  explanation  for 
Agent  Howard’s  testimony—to  establish  that  the  couple 
started  withdrawing  cash  as  soon  as  they  became  aware  of 
the  IRS  investigation—is  logical  and  is  reflected  in  the  gov‐
ernment’s  closing  argument.  The  government  intended  to, 
and  did,  point  out  suspicious  conduct  and  timing,  rather 
than  comment  on  Mrs.  Phillips’  invocation  of  her  right 
against  self‐incrimination.  Nor  would  a  jury  be  likely  to 
view  Agent  Howard’s  testimony  as  commenting  on  her  si‐
lence. Indeed, the evidence does not even tell us whether the 
agents actually spoke to Mrs. Phillips, and if they did, what 
she  did  or  did  not  say.  Nor  did  the  record  clearly  suggest 
that  she  was  silent.  We  therefore  conclude  that  the  govern‐
ment did not violate her right against self‐incrimination. 
                           III. Conclusion 
     We AFFIRM Betty Phillips’ conviction.